           Case 1:19-cv-00327-JLT Document 53 Filed 12/17/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JESUS VASQUEZ, by and through his                )   Case No.: 1:19-cv-0327 JLT
     guardian ad litem, CHRISTINA GARCIA,             )
12                                                    )   ORDER DIRECTING PLAINTIFF TO FILE
                    Plaintiff,                        )   SUPPLEMENTAL BRIEFING AND EVIDENCE
13                                                    )   IN SUPPORT OF THE MOTION FOR APPROVAL
            v.                                        )   OF THE MINOR’S COMPROMISE
14                                                    )
     RICHLAND SCHOOL DISTRICT, et al.,                )   ORDER VACATING THE HEARING DATE OF
15                                                    )   DECEMBER 22, 2020
                    Defendants.                       )
16                                                    )

17          Plaintiff asserts that his teacher, Paul Martinez, assaulted him during school by grabbing the
18   back and sides of Plaintiff’s neck. (See Doc. 50 at 3). Plaintiff, by and through his guardian ad litem
19   Christina Garcia, seeks approval of the settlement reached with Defendants in this action. (Doc. 50)
20          No settlement or compromise of “a claim by or against a minor or incompetent person” is
21   effective unless it is approved by the Court. Local Rule 202(b). The purpose of requiring approval is to
22   provide an additional level of oversight to ensure that the child’s interests are protected. Toward this
23   end, a party seeking approval of the settlement must disclose:
24          the age and sex of the minor, the nature of the causes of action to be settled or
            compromised, the facts and circumstances out of which the causes of action arose,
25          including the time, place and persons involved, the manner in which the compromise
            amount . . . was determined, including such additional information as may be required
26          to enable the Court to determine the fairness of the settlement or compromise, and, if
            a personal injury claim, the nature and extent of the injury with sufficient particularity
27          to inform the Court whether the injury is temporary or permanent.

28   Local Rule 202(b)(2). Significantly, in addition to the approval of the settlement itself, any attorney’s

                                                          1
           Case 1:19-cv-00327-JLT Document 53 Filed 12/17/20 Page 2 of 3


 1   fee to be paid for representation of a minor must be approved by the court. See Cal. Prob. Code § 3601.
 2          To determine whether a request for fees is reasonable for representation of a minor, the Court
 3   may consider the time and labor required, whether the minor’s representative consented to the fee, the
 4   amount of money involved and the results obtained, and whether the fee is fixed, hourly, or contingent.
 5   See California Rule of Court 7.955(b). Where, as here, a contingency fee has been proposed, “most
 6   courts require a showing of ‘good cause’ to award more than 25% of any recovery… As a practical
 7   matter, awards for more than 25% of the recovery in a minor's case are rare and justified only when
 8   counsel proves that he or she provided extraordinary services.” Schwall v. Meadow Wood Apartments,
 9   2008 U.S. Dist. LEXIS 18819, at *3 (E.D. Cal. Feb. 27, 2008) (quoting 2 Weil & Brown, California
10   Practice Guide: Civil Procedure before Trial §§12:576-12:577, p. 12(II)-17 (2007)). When a fee is
11   contingent, the Court should also consider the risk of loss, the amount of costs advanced by the
12   attorney, and the delay in reimbursement of costs and payment of fees to determine if the amount is
13   reasonable. See California Rule of Court 7.955(b)(13).
14          Here, counsel seeks 35% of the settlement fund for Plaintiff, reporting there is an agreement
15   with Plaintiff’s mother that “contemplates a 35% contingency rate for attorneys’ fees.” (Doc. 50-1 at 4,
16   Galente Decl. ¶ 21) However, counsel fail to explain whether Ms. Garcia agreed to a range of fees or
17   specifically agreed to 35%. Further, counsel fail to identify the number of hours worked on the action,
18   such that the Court may determine the fees requested a reasonable for the tasks undertaken. Notably,
19   counsel do not argue that “extraordinary services” were required on the action, such that an award of
20   fees exceeding 25% is appropriate. Similarly, counsel fail to provide specific information regarding the
21   costs incurred—such that the Court may find the requested amount of $7,848.34 is reasonable, and that
22   any costs included in this amount should not be subsumed into the firms’ overheads. Thus, the Court is
23   unable to evaluate the fairness of the fees and costs requested. Finally, Plaintiff has not provided any
24   evidence that Ms. Garcia gave written consent to the settlement terms, or understands that the money
25   will be placed in a blocked account for Plaintiff’s benefit only.
26          Based upon the foregoing, the Court finds additional information is necessary regarding the fees
27   and costs requested from the settlement—as well as Ms. Garcia’s consent to the settlement terms— to
28   evaluate the fairness of the minor’s compromise. Accordingly, the Court ORDERS:

                                                         2
         Case 1:19-cv-00327-JLT Document 53 Filed 12/17/20 Page 3 of 3


 1        1.    Plaintiff SHALL file supplemental briefing and evidence addressing the issues
 2              identified above no later than December 30, 2020; and
 3        2.    The hearing date of December 22, 2020 is VACATED. The hearing shall be reset only
 4              if the Court finds a hearing is necessary following receipt of the supplemental briefing
 5              and evidence.
 6
 7   IT IS SO ORDERED.
 8
       Dated:   December 17, 2020                         /s/ Jennifer L. Thurston
 9                                                 UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
